    Case 1:19-cv-00802-LPS Document 10 Filed 08/08/19 Page 1 of 2 PageID #: 839



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE: ManagedStorage International, Inc., et al.
                                                   )
Jeoffrey L. Burtch, Chapter 7 Trustee,             )
                                                   )
                          Appellant,               )
                                                   )
                    v.                             )        Civil Action No. 19-802 (LPS)
                                                   )
AVT Technologies, Successor in Interest            )
To Avnet, Inc.                                     )
                                                   )        Bankruptcy Case No. 09-10368 (MFW)
                          Appellee.                )        Bankruptcy BAP No. 19-28
                                                   )

                          AMENDED1 STIPULATION AND
                [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE

        WHEREAS, on April 30, 2019, Jeoffrey L. Burtch as Chapter 7 Trustee filed an appeal in

the In re: ManagedStorage International, Inc., et al. bankruptcy case, Bankr. Case No. 09-10369

(MFW) (the “Appeal”);

        WHEREAS, on June 18, 2019, Chief Magistrate Judge May Pat Thynge issued the

Recommendation that Bankruptcy Appeal be withdrawn from mandatory mediation (the

“Recommendation”) [D.I. 6];

        WHEREAS, on July 29, 2019, the District Court entered an Oral Order on the docket in

the Appeal [D.I. 8] whereby the District Court accepted the Recommendation and ordered that

the Appellee and Appellant ( the “Parties”) submit a proposed briefing schedule for the Appeal;

and

        WHEREAS, the Appellee and Appellant have conferred and agreed on the proposed

scheduling order, subject to approval by the District Court;
1
 On August 5, 2019, Appellant submitted a Stipulation and [Proposed] Order Regarding Briefing Schedule [D.I. 9].
This Amended Stipulation and [Proposed] Order Regarding Briefing Schedule reflects certain agreed changes to the
due dates for Appellant’s briefs. It otherwise remains unchanged from the version originally filed.

                                                       1
ADMIN 35666192v1
 Case 1:19-cv-00802-LPS Document 10 Filed 08/08/19 Page 2 of 2 PageID #: 840



       It is STIPULATED and AGREED, subject to District Court approval, that the following

briefing schedule shall govern initial briefing in the Appeal:

               Appellant Opening Brief due:            September 27, 2019

               Appellee Answering Brief due:           November 26, 2019

               Appellant Reply Brief due:              December 17, 2019.



DATED: August 7, 2019

COOCH AND TAYLOR, P.A.                               GREENBERG TRAURIG, LLP

/s/ R. Grant Dick IV                  ____           /s/ Dennis A. Meloro
Robert W. Pedigo (DE No. 4047)                       Dennis A. Meloro (No. 4435)
R. Grant Dick, IV (DE No. 5123)                      The Nemours Building
The Brandywine Building                              1007 North Orange Street, Suite 1200
1000 West Street, 10th Floor                         Wilmington, Delaware 19801
Wilmington, DE 19801                                 Telephone: (302) 661-7000
Telephone: 302.984.3800                              Facsimile: (302) 661-7360
Facsimile: 302.984.3939                              Email: melorod@gtlaw.com
rpedigo@coochtaylor.com
gdick@coochtaylor.com                                -and-

                                                     Annapoorni R. Sankaran, pro hac vice
Counsel for the Appellant, Chapter 7 Trustee         HOLLAND & KNIGHT LLP
                                                     1100 Louisiana Street, Suite 4200
                                                     Houston, TX 77002
                                                     Telephone: (713) 244-8158
                                                     Facsimile: (713) 713.821.7001
                                                     Email: anna.sankaran@hklaw.com

                                                     Counsel for Appellee, AVT Technologies, LLC
                                                     Successor in interest to Avnet, Inc.


SO ORDERED this ___ day of ___________________ 2019.


                                              __________________________________
                                              The Honorable Leonard P. Stark
                                              Chief District Court Judge



                                                 2
ADMIN 35666192v1
